DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/9/20, 4/24/20, 8/20/20, 1/7/21, and 6/15/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited subject matter covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than by reciting “by at least one processor”, nothing in the claim element precludes the steps from practically being performed in the mind. Determining whether one or more conditions are satisfied is an abstract idea that can be performed in the mind. If a claim limitation covers performance in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. The additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, computer components such as memory is considered to be a generic device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites various steps that are each performed “by at least one processor”. It is unclear if every recitation after the first refers to the same “at least one processor” or a different “at least one processor”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al (US 20110009727 A1) in view of Kiani (US 20080108884 A1).
Regarding claim 1, Mensinger et al teaches a method comprising: executing, by at least one processor, an application to generate one or more alerts on a device relating to a glucose level of a patient (Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing, by at least one processor, a current glucose level of a patient (Figure 6: block 610); accessing, by at least one processor, one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); determining, by at least one processor, whether the one or more conditions are satisfied (Figure 6: block 630; paragraph 0149); and generating, by at least one processor, the one or more alerts when the one or more conditions are satisfied (Figure 6: block 660; paragraphs 0092, 0100, and 0152). 
Mensinger et al is silent regarding the one or more alerts being generated based on one or more of a state of the device and a state of the application. However, it is known in the art by Kiani, in a similar field of endeavor of providing a glucose monitoring device (Abstract; paragraph 0004) to provide its alarm being generated based on a state of the device (paragraph 
Regarding claims 2 and 15, Mensinger et al/ Kiani teaches all the limitations of claims 1 and 14, respectively, as discussed above. Kiani additionally teaches that the state of the device is a muted state (paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Kiani, the state of the device being a muted state, as taught by Kiani, in order to provide an adjustable alarm based on volume.
Regarding claims 4 and 17, Mensinger et al/ Kiani teaches all the limitations of claims 2 and 15, respectively, as discussed above. Kiani additionally teaches that its alert comprises a non-audible alert when the device is in a muted state, and wherein the non-audible alert comprises a flashing screen (paragraph 0036: flashing visual alarm indicator). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Kiani, the one or more alerts comprising one or more non-audible alerts when the device is in a muted state, and wherein the one or more non- audible alerts comprise a visualization displayed on a screen of the device, the visualization comprising a flashing screen, as taught by Kiani, in order to provide an adjustable alarm based on volume.
Regarding claim 14, Mensinger et al teaches a system comprising: a processor; and a memory (paragraphs 0007 and 0008), wherein the processor and the memory are configured to perform operations comprising: executing an application to generate one or more alerts on a device relating to a glucose level of a patient Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing a current glucose level of a patient; accessing one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); determining whether the one or more conditions are satisfied (Figure 6: block 630; paragraph 0149); and generating the one or more alerts when the one or more conditions are satisfied (Figure 6: block 660; paragraphs 0092, 0100, and 0152).
Mensinger et al is silent regarding the one or more alerts being generated based on one or more of a state of the device and a state of the application. However, it is known in the art by Kiani, in a similar field of endeavor of providing a glucose monitoring device (Abstract; paragraph 0004) to provide its alarm being generated based on a state of the device (paragraph 0036: visual indicator when muted). Since Mensinger et al teaches that its device is capable of both audible and visual alarm notifications (paragraph 0080), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Mensinger et al, the one or more alerts being generated based on a state of the device, as taught by Kiani, in order to provide an adjustable alarm, as in Kiani (paragraph 0036).
Claims 1-3, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al (US 20130106684 A1).
Regarding claim 1, Mensinger et al teaches a method comprising: executing, by at least one processor, an application to generate one or more alerts on a device relating to a glucose level of a patient (Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing, by at least one processor, a current glucose level of a patient (Figure 6: block 610); accessing, by at least one processor, one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); determining, by at least one processor, whether the one or more conditions are satisfied (Figure 6: block 630; paragraph 0149); and generating, by at least one processor, the one or more alerts when the one or more conditions are satisfied (Figure 6: block 660; paragraphs 0092, 0100, and 0152). 
Mensinger et al is silent regarding the one or more alerts being generated based on a state of the application. However, it is known in the art by Weast et al, in a similar field of endeavor of providing notifications regarding biometric monitoring events (paragraph 0002), to provide the notifications based on a state of the related application on its mobile device (Figures 83G and 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method of Mensinger et al, the one or more alerts being generated based on a state of the application, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Regarding claims 2 and 15, Mensinger et al/ Weast et al teaches all the limitations of claims 1 and 14, respectively, as discussed above. Weast et al additionally teaches that the state of the application is an inactive state (Figure 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Weast et al, the state of the application being in an inactive state, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Regarding claims 3 and 16, Mensinger et al/ Weast et al teaches all the limitations of claims 2 and 15, respectively, as discussed above. Weast et al additionally teaches that the application is in an active state when the application is displayed on a foreground of a screen of the device, and wherein the application is in an inactive state when the application is displayed on a background of the screen of the device (Figures 83G and 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Weast et al, that the application is in an active state when the application is displayed on a foreground of a screen of the device, and wherein the application is in an inactive state when the application is displayed on a background of the screen of the device, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Regarding claim 10, Mensinger et al/ Weast et al teaches all the limitations of claim 1as discussed above, and Mensinger et al additionally teaches that the one or more alerts comprise an urgent low alert and a high alert (paragraph 0194: severe hypoglycemia alert and hyperglycemia alert).
Regarding claim 14, Mensinger et al teaches a system comprising: a processor; and a memory (paragraphs 0007 and 0008), wherein the processor and the memory are configured to perform operations comprising: executing an application to generate one or more alerts on a device relating to a glucose level of a patient Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing a current glucose level of a patient; accessing one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); determining whether the one or more conditions are satisfied (Figure 6: block 630; paragraph 0149); and generating the one or more alerts when the one or more conditions are satisfied (Figure 6: block 660; paragraphs 0092, 0100, and 0152).
Mensinger et al is silent regarding the one or more alerts being generated based on a state of the application. However, it is known in the art by Weast et al, in a similar field of endeavor of providing notifications regarding biometric monitoring events (paragraph 0002), to provide the notifications based on a state of the related application on its mobile device (Figures 83G and 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Mensinger et al, the one or more alerts being generated based on a state of the application, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Claims 5, 7, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al in view of Google Play (ICE: In case of Emergency, 2012, Web).
Regarding claims 5 and 18, Mensinger et al/ Weast et al teaches all the limitations of claims 2 and 15, respectively, as discussed above. Weast et al additionally teaches that its alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state (Figures 84A-84C). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Weast et al, that the one or more alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the device is in a locked state.
Mensinger et al/ Weast et al is silent regarding the one or more local notifications displaying an identifier associated with the one or more alerts. However, it is known in the art by Google Play, in a similar field of endeavor of providing a lock screen notification of medical information, to display with the notification, an identifier associated with its alert (Figure on Page 1: cross icon indicating ICE app notification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Weast et al, the one or more local notifications displaying an identifier associated with the one or more alerts, as taught by Google Play, in order to graphically inform the user of what the alert is regarding.
Regarding claims 7 and 20, Mensinger et al/ Weast et al teaches all the limitations of claims 2 and 15, respectively, as discussed above. Weast et al additionally teaches that its alert comprises one or more banners when the device is in an unlocked state and the application is in an inactive state (Figure 84D; paragraph 0296).
Mensinger et al/ Weast et al is silent regarding the one or more banners displaying an identifier associated with the one or more alerts. However, it is known in the art by Google Play, in a similar field of endeavor of providing a notification of medical information of an inactive application, to display with the notification, an identifier associated with its alert (Figure on Page 1: cross icon indicating ICE app notification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Weast et al, that the one or more banners display an identifier associated with the one or more alerts for a predetermined period of time on a screen of the device, as taught by Google Play, in order to graphically inform the user of what the alert is regarding.
Regarding claim 8, Mensinger et al/ Weast et al/ Google Play teaches all the limitations of claims 7, respectively, as discussed above, and Mensinger et al additionally teaches that the one or more alerts further comprise one or more audible alerts (paragraph 0080).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al in view of Google Play in view of Johnson et al (US 20110201911 A1, cited by Applicant in IDS dated 08/02/2016).
Regarding claims 6 and 19, Mensinger et al/ Weast et al/ Google Play teaches all the limitations of claims 5 and 18, respectively, as discussed above, and Mensinger et al additionally . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al in view of Johnson et al.
Regarding claim 9, Mensinger et al/ Weast et al teaches all the limitations of claim 1as discussed above, but is silent regarding re-generating the one or more alerts. However, it is known in the art by Johnson et al, in a similar field of endeavor of glucose monitoring, to repeat a glucose alert at a predetermined frequency until either the user acknowledges the alert, or the estimated glucose value reaches a safe range, in order to warn a user several times of a dangerous glucose condition in case the user missed the alarm (paragraph 0107). Therefore, it .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al in view of Miller et al (US Patent No. 7052472).
Regarding claim 11, Mensinger et al/ Weast et al teaches all the limitations of claim 10 as discussed above, but is silent regarding the low alert not being modifiable. However, it is known in the art by Miller et al, in the same field of endeavor of providing an alert of a hypoglycemia condition, that the hypoglycemia alarm is not modifiable until the user responds by means of user input, so that accidental modification of a serious glycemic event does not prevent a user from being informed of such an event (Col. 12, lines 44-59). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Weast et al, the urgent low alarm not being modifiable, based on the teachings of Miller et al, so that accidental modification of a serious glycemic event does not prevent a user from being informed of such an event. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Kiani in view of Saidara et al (US 20050038332 A1).
Regarding claims 12 and 13, Mensinger et al/ Kiani teaches all the limitations of claim 1, as discussed above, but is silent regarding adjusting alarm thresholds during a night mode. However, it is known in the art by Saidara et al, in a similar field of endeavor of providing a glucose monitoring device (Abstract), to adjust its glucose alarm threshold values so that the alarm condition is satisfied more frequently than without the adjusting during a night mode in order to address the problem of night disorientation common during nighttime episodes of hypoglycemia (paragraphs 0017, 0146, and 0150). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Kiani, adjusting, by at the processor, the one or more threshold values associated with the one or more alerts during a predetermined period of time, the adjusting causing the one or more conditions of one or more alerts to be satisfied more frequently than without the adjusting, wherein the adjusting is performed during a night mode, as taught by Saidara et al, in order to address the problem of night disorientation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/15/21